DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Wesorick on 6/28/21.
The application has been amended as follows: 
1. Claim 1, line 16, “for concurrently contacting” has been changed to 
	--configured to concurrently contact--.
2. Claim 25, line 1, “The method of claim 24” has been changed to 
	--The method of claim 15--. 
3. Claim 29, line 2, “suture line completely encircling” has been changed to 
	--suture line configured to completely encircle--. 

Reasons for Allowance
Claim 1-9, 11, 13-23, 25 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Buckman 7329792 discloses a hemostatic band having a membrane the membrane having a first end, a second end, and a membrane body longitudinally extending an entire distance between the first and second ends to cooperatively define the members first and second surfaces, and a plurality of cells extending transversely from the membrane second surface and being distributed across the membrane. 

Barefoot et al. 3726279 discloses a hemostatic vessel band to be placed around a vessel.
However, Barefoot et al. fails to disclose in combination with the claim language, a plurality of cells extending transversely from the membrane second surface, each of the cells having a cell chamber defined by the membrane and a plurality of cell walls, 
No combination of Buckman, Barefoot et al. and prior art of record or prior art at large serves to rectify the deficiencies of Buckman and Barefoot et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771